On 20 June 1944, certain members of the Taufetee family filed a petition with the Attorney General of American Samoa asking for the removal of Taufetee Akeimo of Nuuuli as matai of the family. Due notice of the petition was posted on the bulletin board at the Administration Building and a copy thereof was sent to Taufetee Akeimo. He filed an answer denying all of the allegations in the petition. The case was set for trial on 14 March 1945. At the call of the case for trial, High Chief Levu of Nuuuli, requested the court to give the members of the family an opportunity to discuss this case further in an effort to see if an agreement could be reached. In view of the fact that High Chief Levu was one of the signers of the petition asking for the removal of Taufetee Akeimo, the court decided to take a recess in order to permit the members of the family to discuss this case in the courtroom. When the court reconvened, High Chief Levu announced that the family had agreed to withdraw the petition asking for the removal of Taufetee Akeimo and have the petition dismissed. Mulu of Nuuuli who filed the petition stated in open court that he also had agreed to withdraw the petition for re*195moval. Chief Leasio Gauta assiting [sic] Mulu also announced in open court that the family had agreed to have the petition for removal dismissed.
The court encourages all litigants to adjust their differences if they can do so, especially in cases of this kind where there is a dispute among the members of the same family. The court will therefore grant the request made by both sides of the members of this family in order that peace and harmony may be re-established among them. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the petition for the removal of Taufetee Akeimo of Nuuuli as matai of the Taufetee family be and the same is hereby dismissed.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be fixed at $10.00 one half of which shall be paid by the petitioners and one half by Taufetee Akeimo.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.